Citation Nr: 0508305	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-09 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral retinal 
detachments.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from July 1965 to December 
1968.  The veteran also served in the Tennessee Air National 
Guard from April 1979 to June 1998.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The case was previously before the Board in February 2004, 
when it was remanded for additional development.  However, 
because additional development is required, the case must be 
remanded once again.


REMAND

In August 1996, while the veteran was a member of the 
National Guard, he saw Dr. D. A. Usdan on an emergency basis 
on August 8, 1996, at which time he reported a two to three 
day history of blurry vision in the left eye.  Examination 
revealed a large detached retina in the left eye.  The 
veteran subsequently underwent several surgical procedures 
for repair of his left retinal detachment.  In March 1998, 
the veteran also underwent the first of several surgical 
procedures for repair of a retinal detachment of the right 
eye.

In a statement received in December 2000, the veteran 
asserted that he suffered retinal detachments while serving 
as an active member of the Tennessee Air National Guard in 
August 1996.  In his substantive appeal dated in March 2003, 
the veteran asserted that his eye condition was aggravated by 
working on the flight line without proper eye protection, 
that the glaring sun on the flight line caused severe eye 
strain.  In a statement dated in July 2003, the veteran's 
representative reported that the veteran would be providing 
copies of military orders showing that he had been on active 
duty status approximately one week prior to the diagnosis of 
the detached retina and that the veteran's physician had 
indicated that the disability would have occurred in a time 
frame relative to the veteran's active duty status.  No such 
evidence has been received yet.

Specifically, the Board observes that the dates of the 
veteran's active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA) have not been verified.  The RO has 
obtained the "Army National Guard/U.S. Air Force Point 
Credit Summary"; however, neither this evidence nor other 
personnel records associated with the claims file provide any 
information regarding the veteran's specific periods of 
service which were ACDUTRA or INACDUTRA.  Further, these 
records do not cover the entire period of the veteran's 
National Guard service.

In light of the above, the Board finds that further efforts 
should be made in order to confirm the exact dates of ACDUTRA 
and INACDUTRA.  This verification is necessary in that if the 
veteran shows that disease or injury occurred during ACDTURA 
or that injury occurred during INACDUTRA, a claim for service 
connection for the injury or disease could succeed. Clearly, 
before a determination can be made with respect to whether 
the alleged disease or injury had its initial onset during 
ACDUTRA or INACDUTRA, the exact dates of the veteran's dates 
of service must be shown.  The Board is particularly 
concerned with the period from August 5, 1996, to August 8, 
1996, when the veteran first experienced relevant symptoms.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should request the 
veteran to provide copies of 
military orders or any other 
documents he may have which show 
that he had been on active or 
inactive duty status shortly before 
August 8, 1996, when he sought 
treatment for a detached retina in 
the left eye.  He should also be 
requested to provide any evidence he 
may have that a physician had 
indicated that the disability would 
have occurred in a time frame 
relative to the veteran's active 
duty status.

2.  The RO should again attempt to 
obtain verification of the 
appellant's periods of active duty 
for training and inactive duty 
training in the Tennessee Air 
National Guard for 1986 and 
thereafter.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  
If the benefit sought remains 
denied, a supplemental statement of 
the case should be provided to the 
veteran and his representative.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


